OFFICE OF THE ATTORNEY          GENERAL                OF TEXAS
                                        AUSTIN

emuw=w”~                                                 I      G?
~rromn asea=ab
                                                  ! ib

                                             I+
                                         d                           :

                                   lk                                        ,‘\

          Mr. Nell J. Gilllgan                                                     !
                                                                         i         t
          County Auditor
          Uvalde, Texas                                      (-... :'\ "\l,,
                                                                  -----.
          Desr Sir;                                           ---1                     "..~.\\,,

                                    ;iy::s;                      :;%$iq*‘t,
                                                             kunds given t6'tha.m
                                                                 te?alaor xouas Bill
                                                                 onatrwtion end
                                                                 6 OS lateral roads.




                 way for cc;un+ylateral roads and for the pay-
                 ment or legal obli&.:tlonslxmurred therefor
                 prior to ~'muaq 2, 1939, (b) for the oon-
                 struation or Improvement of oounty l&era1
                 rwds, (o) for p&ng    the yriuofpal, interest
                 and sinki~~$fund requirements of my bonds or
                                                             374


Mr. Neil 3. Gilllgan, page 2


    warrants which were lecjaliyissued by suoh
    county or road distrlot prior to January 2,
    1939, the proceeds or which were sotually
    expended In the oonstruotlon or improvement
    of lateral county roads, (d) for the plurpose
    OS supplezuentingrunds appropriated by the
    United States Government Sor Sorka Progress
    Administration highway construotton, irubllo
    %orks Administration highway oonstruction,
    and such other grants OS Federal Sunde aa
    may be niadeavaiLable to the aLunties or this
    state for oouuty lateral road oonstruotlon,
    a& (e) Sor the purpose of cooperating with
    the State Highway Department and the Federal
    Government Fn the construction of rarm-to-
    market roads."
          IIIour opinion this olearly authorizes the oom-
missionarti'oourt to expend the tunds given them uuder
louse Bill #68t3for the oonstructlon and hialhtauanoaor
oounty lateral roads.
          Xhen onae the aounty la advised of the balsnae
available to thalr oredlt In the lateral road amount
set up under this law by the Board of County and District
Road Indebtedness it then becomes a uatter for Betermina-
tion by the commlasioners* court US that county as to the
disposition of~suoh Sunds available, subject only to the
restriatlons above stated.
          This department is not in a position to any when
suah Suuds may beaome available to the various counties,
Sor the reason thst the administmtion of thie law has been
conS8rred upon the Board of County and District Road In-
debtedness and we think tl:atthey alone oan advise you as
to the time such fuuds will beoome available.
          You have already been malled a oopy OS our opinion
Number O-908, whioh we thluk answers your third inquiry as
Nr. Nell J. GilJ.lgau,page 3


to the constitutionality OS this bill. %iemight state
further that in our opinion tie objeotions raised in
Opinion Number O-908 were oorreoted in the present bill..
House Bill e688, we think, complies with opinion Number
O-908.
                                   Very truly yours
                               ATTORNEY GENERAL OF TEU2


                                       Clarenoe    h.’ Crowr
                                                  Assl@ant


APPROEED SEP 23, 19



APPROVED
OPBUSi COliKCTTEE
By /s/ B.W.B.
       Chairman